Conger, J. This was an action for the recovery of rent, and resulted in a judgment in favor of appellee for eighty dollars. The defense sought to be established was damages to the stock of goods of appellant, caused, as he claims, by defective water pipes, whereby the rain from the roof was caused to leak through the walls of the building, and thence to the goods in the store room. After the evidence was in, the court, upon motion of appellee, excluded from the jury all the evidence relating to the claim of appellant for damages on account of such leakage, and this is assigned for error. The written lease contained provisions amply sufficient to warrant the court in this, provided the leakage was not caused by the action of appellee, after appellant had taken possession, in repairing the roof. While the lease would protect the lessor from liability for any damages from other causes than his own direct interference, still he could not, after the lease was executed and the lessee had taken possession, by repairing the roof, be the cause of a leakage, and escape liability. There was some evidence tending to show that the leakage was caused by one of the down pipes becoming stopped up from the carelessness of appellee’s workman, while engaged in repairing the roof. We express no opinion upon the weight of this evidence, but hold that it was the right of appellant to have it submitted to the jury, so they might determine whether the damage was caused by appellee or his workmen; for in that case he would be liable to respond for such damages as were the natural and proximate result thereof, but not otherwise. For the error in withdrawing this evidence from the jury the judgment of the County Court will be reversed and the cause remanded. Reversed cmid remanded.